Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00607-CV

                           IN THE INTEREST OF S.A.M., ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02510
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        On September 27, 2018, this court issued an order instructing appellant B.J.P. to respond
with a reasonable explanation for failing to file her notice of appeal in a timely manner. The
court, having considered appellant B.J.P.’s response, finds that she has provided an adequate
explanation for filing her notice of appeal late but within the fifteen-day grace period. See TEX.
R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Therefore, the appeal
brought by B.J.P. is RETAINED on this court’s docket. The appellant’s brief for B.J.P. is due
within twenty (20) days from the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court